 Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 1 of 16 Page ID #45



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LISA MAXTON and JON MAXTON,                 )

                Plaintiffs,

        v.                                          No. 3:20-cv-327

 NOVARTIS CORPORATION,
 NOVARTIS AG,
 NOVARTIS PHARMACEUTICALS                           JURY TRIAL DEMANDED
 CORPORATION,
 NOVARTIS INSTITUTES FOR
 BIOMEDICAL RESEARCH, INC., and
 NOVARTIS VACCINES AND
 DIAGNOSTICS, INC.,

                Defendants.



  DEFENDANT NOVARTIS PHARMACEUTICALS CORPORATION’S MOTION TO
  DISMISS PLAINTIFFS’ COMPLAINT, OR IN THE ALTERNATIVE, MOTION TO
       STRIKE PARAGRAPHS 30-32 OF PLAINTIFFS’ COMPLAINT AND
                   INCORPORATED BRIEF IN SUPPORT

       Defendant Novartis Pharmaceuticals Corporation (“NPC”) moves to dismiss the

Complaint for failure to state a claim pursuant to Twombly/Iqbal and Rule 12(b)(6) of the

Federal Rules of Procedure. Plaintiffs fail to allege that Mrs. Maxton in fact used NPC’s brand

name medication, Diovan HCT®. Diovan HCT® is a combination tablet containing valsartan and

hydrochlorothiazide (HCT) that treats hypertension in patients whose blood pressure cannot be,

or is unlikely to be, adequately controlled by a single therapy. FDA authorizes numerous other

companies to sell widely available generic versions of Diovan HCT ®. Plaintiffs, however, fail to

allege that Mrs. Maxton’s pharmacist provided her with NPC’s branded product, rather than one

of the generic versions sold by other companies. Plaintiffs also fail to allege that Diovan HCT®

can and did cause the specific injury alleged in this case – liver cirrhosis. In the alternative, NPC
     Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 2 of 16 Page ID #46



moves to strike, pursuant to Rule 12(f) of the Federal Rules of Procedure, paragraphs 30-32 from

the Complaint because those paragraphs bear “no possible relation or logical connection” to

plaintiffs’ claims. Haley v. Westfreight Sys., Inc., No. 15-CV-01161-JPG-SCW, 2016 WL

5394389, at *1-2 (S.D. Ill. Sept. 27, 2016). Paragraphs 30-32 should be stricken because they

contain no allegations whatsoever about NPC, about NPC’s product (the branded medication

Diovan HCT®), or Mrs. Maxton’s alleged injury (liver cirrhosis).


I.        INTRODUCTION

          Plaintiffs Lisa and Jon Maxton allege that Mrs. Maxton was prescribed Diovan HCT®

and subsequently developed cirrhosis of the liver with ascites.1 Compl. ¶¶ 27, 29. Plaintiffs’

Complaint fails to state a claim against NPC – or any of the other defendants, all NPC affiliates

who have yet to be served2 – and should be dismissed pursuant to Rule 12(b)(6).

          To state a claim against NPC, plaintiffs must allege that Mrs. Maxton actually ingested an

NPC product. Infra § III.A. Plaintiffs’ Complaint, however, alleges only that her doctor

prescribed Diovan HCT® to Mrs. Maxton. Compl. ¶ 27. The Complaint fails to allege that Mrs.

Maxton’s pharmacy actually filled that prescription with NPC’s branded product Diovan HCT®,

rather than the many widely available generic versions of the same medication that are

manufactured and sold by companies other than NPC.

          Plaintiffs’ Complaint provides only boilerplate allegations about medical causation and

therefore fails to meet their pleading burden under Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

and Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) to plead sufficient facts that, if true,



1
    Ascites is fluid accumulation in the abdominal cavity that is common with liver cirrhosis.
2Plaintiffs have named four Novartis entities in addition to NPC. None of these entities,
however, manufactured or sold Diovan HCT® in the United States and thus are not proper
defendants.


                                                   2
    Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 3 of 16 Page ID #47



would satisfy their legal burden on medical causation. Plaintiffs must plead both that NPC’s

Diovan HCT® can cause liver cirrhosis and that Diovan HCT® did in fact cause Mrs. Maxton’s

liver cirrhosis. Plaintiffs fail to allege either.

         The Complaint’s only allegations addressing causation state that some generic valsartan

HCT products are contaminated with nitrosamine compounds N-Nitrosodimethylamine (NDMA)

and N-Nitrosodiethylamine (NDEA). Compl. ¶¶ 30-32.3 These allegations concern generic

versions of valsartan HCT that are not sold by NPC, and are unconnected to NPC and NPC’s

product Diovan HCT®. Plaintiffs claim that NDMA and NDEA can cause cancer – an injury that

Mrs. Maxton does not claim to have. The Complaint also alleges that nitrosamine contamination

is caused by a manufacturing defect that has been traced to certain generic manufacturers’

production processes. Plaintiffs’ immaterial allegations about recalls of other companies’

contaminated generic valsartan-containing products and those versions’ alleged potential for




3   Paragraphs 30-32 state:
       30. Beginning in the summer of 2018, the Food and Drug Administration (hereinafter
“FDA”) learned of and began reporting that some versions of valsartan contained such
carcinogens as N-Nitrosodimethylamine (NDMA), and N-Nitrosodiethylamine (NDEA).
       31. Starting in July 2018, the FDA produced a list of valsartan and ARB [Angiotensin II
Receptor Blocker] medications that were recalled due to alleging containing the above-listed
carcinogens. This list has since been expanded and updated as recently as March 22, 2019.
       32. The FDA reports NDMA and NDEA are probably human carcinogens, indicating a
substance that could cause cancer.



                                                     3
    Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 4 of 16 Page ID #48



carcinogenicity have no bearing on NPC’s branded product, Diovan HCT®, and certainly cannot

qualify as adequate allegations that NPC’s branded product can cause liver cirrhosis.4

        The remaining boilerplate in the Complaint fails to meet plaintiffs’ pleading burden under

Twombly/Iqbal. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555. Plaintiffs allege, for

example, that “Defendants failed to exercise ordinary care in the design, research, manufacture,

labeling, warnings, marketing, promotion, quality assurance, quality control, sale and/or

distribution of Diovan HCT® in that Defendants knew or should have known that the drugs could

proximately cause Plaintiffs.” Compl. ¶ 79. But without allegations that Mrs. Maxton actually

used NPC’s product, that NPC’s product actually contained the identified nitrosamine

contaminants, and that exposure to such nitrosamine contaminants can and did cause her liver

cirrhosis (rather than cancer), the Complaint fails to adequately plead any claim.

        In the event the Court does not dismiss the Complaint in its entirety, NPC respectfully

requests that the Court strike plaintiffs’ allegations in paragraphs 30 to 32. Fed. R. Civ. P. 12(f);

Haley, 2016 WL 5394389, at *1-2 (holding appropriate to strike prejudicial allegations with “no

possible relation or logical connection” to claims). To support their cirrhosis allegation,

plaintiffs’ Complaint includes a heading before paragraphs 30 to 32 that states: “Diovan HCT

Causes Severe Liver Injuries.” But none of the three paragraphs under this heading have

anything to do with Mrs. Maxton’s alleged liver cirrhosis. None of these paragraphs alleges that

any of NPC’s branded Diovan HCT® has been contaminated by NDMA or NDEA, that NPC


4
  Plaintiffs do not plead that NPC has ever recalled any Diovan HCT ® product in the United
States due to the presence of NDMA and NDEA, the two allegedly carcinogenic impurities noted
in plaintiffs’ Complaint – because no such recall has occurred. See Search List of Recalled
Angiotensin II Receptor Blockers (ARBs), including Valsartan, Losartan, and Irbesartan, U.S.
Food and Drug Administration, https://www.fda.gov/drugs/drug-safety-and-availability/search-
list-recalled-angiotensin-ii-receptor-blockers-arbs-including-valsartan-losartan-and (hereinafter
“FDA’s ARBs Recall List”) (Ex. 1).


                                                  4
  Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 5 of 16 Page ID #49



recalled any Diovan HCT® product, or that NDMA or NDEA can cause liver cirrhosis.

Paragraphs 30 to 32 of the Complaint improperly and misleadingly attempt to paint NPC in an

unfavorable light based on immaterial, impertinent, and scandalous allegations, and thus the

Court should strike those paragraphs. Fed. R. Civ. P. 12(f).


II.    LEGAL STANDARD

       The Supreme Court has declared that Federal Rule of Civil Procedure 8(a)(2), which

requires that a complaint contain “a short and plain statement of the claim showing that the

pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), requires factual allegations that are “enough

to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555 (internal

citations omitted); see also Iqbal, 556 U.S. at 681 (When allegations are of a “conclusory nature

. . . that disentitles them to the presumption of truth.”). Rule 8(a) does not authorize a pleader’s

“bare averment that he wants relief and is entitled to it.” Twombly, 550 U.S. at 555, n.3 (quoting

5.C. Wright & Miller, Federal Practice and Procedure § 1202, at 94, 95). “[A] plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678 (Rule 8 “demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.”) (internal citations omitted). As

the Seventh Circuit observed, the Iqbal court “admonish[ed] those plaintiffs who merely parrot

the statutory language of the claims that they are pleading (something that anyone could do,

regardless of what may be prompting the lawsuit), rather than providing some specific facts to

ground those legal claims, that they must do more.” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir.

2009) (dismissing case); see also McCauley v. City of Chicago, 671 F.3d 611, 617 (7th Cir.

2011) (Alleged facts “that are legal conclusions or elements of the cause of action . . . may be



                                                  5
 Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 6 of 16 Page ID #50



disregarded on a motion to dismiss.”); Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir.

2010) (“[T]he plaintiff must give enough details about the subject-matter of the case to present a

story that holds together.”).

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain sufficient

factual matter to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570

(emphasis added). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (emphasis added). Thus, a plaintiff must establish “more than a sheer possibility

that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged – but it has not show[n] – that the pleader is entitled to relief.” Id. at 679; Twombly, 550

U.S. at 545 (“Factual allegations must be enough to raise a right to relief above the speculative

level”). A complaint that does not “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face’” must be dismissed. Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 570).

       Federal district courts in Illinois routinely dismiss complaints in product liability actions

that contain nothing more than speculation, conclusory statements, and threadbare recitals of the

elements of causes of actions. See, e.g., Tillman v. Taro Pharm. Indus. Ltd., 10-CV-04202, 2011

WL 3704762, at *3-4 (N.D. Ill. Aug. 17, 2011) (dismissing plaintiff’s claims of design defect




                                                 6
    Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 7 of 16 Page ID #51



and a failure to warn where allegations were “formulaic recitations of the elements of her cause

of action”).5


III.    ARGUMENT

        A.      Plaintiffs Fail to Plead that Mrs. Maxton Received NPC’s Product.

        Plaintiffs fail to allege that Ms. Maxton purchased and consumed NPC’s medication,

Diovan HCT®; she alleges her doctor wrote a prescription for Diovan HCT ®, but she does not

allege that she actually bought or took NPC’s Diovan HCT® instead of the generic substitution,

valsartan HCT. See Compl. ¶¶ 27-29.

        Illinois courts have long required product identification for product liability matters: the

Illinois Supreme Court has rejected industry-wide liability under both market share liability and

public nuisance rubrics. See Young v. Bryco Arms, 821 N.E.2d 1078, 1087-91 (Ill. 2004)

(rejecting public nuisance); Smith v. Eli Lilly & Co., 560 N.E.2d 324, 337-39, 344-45 (Ill. 1990)

(rejecting market share liability); City of Chicago v. American Cyanamid Co., 823 N.E.2d 126,

134-35 (Ill. App. 2005) (rejecting market share liability); Lewis v. Lead Industries Ass’n Inc.,

793 N.E.2d 869, 874-76 (2003) (rejecting market share liability).

        In the absence of an allegation that Mrs. Maxton actually ingested NPC’s product,

Diovan HCT®, plaintiffs’ Complaint lacks a basic element of a product liability claim – that the

plaintiff in fact was injured by the defendant’s product – which justifies the dismissal of the




5
  See also Corwin v. Connecticut Valley Arms, Inc., 74 F. Supp. 3d 883 (N.D. Ill. 2014)
(dismissing plaintiff's strict product liability and negligence claims “because the pleading does
not tether any factual allegations to its abstract recitals of legal elements”); Weddle v. Smith &
Nephew, Inc., No. 14-Cv-09549, 2016 WL 1407634 (N.D. Ill. Apr. 11, 2016) (similar); Mercado
v. Bayer Healthcare Pharms. Inc., No. 14-Cv-6699, 2015 WL 3545238 (N.D. Ill. June 5, 2015)
(similar); Cardenas v. Abbott Labs., No. 11-Cv-4860, 2011 WL 4808166 (N.D. Ill. Oct. 7, 2011)
(similar).


                                                  7
    Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 8 of 16 Page ID #52



Complaint. Accord In re Darvocet, Darvon, & Propoxyphene Prod. Liab. Litig., 756 F.3d 917,

940-41, 945 (6th Cir. 2014) (affirming district court's dismissal of plaintiffs’ claims against Lilly

for lack of product identification); Bulanda v. A.W. Chesterton Co., No. 11 C 1682, 2011 WL

2214010, at *1 (N.D. Ill. June 7, 2011) (granting motion to dismiss where plaintiff failed to

specifically identify product to which plaintiff was allegedly exposed); In re Aredia & Zometa

Prods. Liab. Litig., No. 3:06-MD-1760, 2007 WL 4387376, at *2 (M.D. Tenn. Nov. 30, 2007)

(dismissing case because plaintiff failed to prove she received Aredia or Zometa rather than a

generic equivalent and denying plaintiff’s request for additional discovery). Because plaintiffs’

Complaint does not include an allegation that Mrs. Maxton actually ingested NPC’s Diovan

HCT®, it should be dismissed.6


        B.     Plaintiffs Fail to Plead Causation.

        Each count in the Complaint requires a causal link between plaintiffs’ claimed injury

(liver cirrhosis) and NPC’s Diovan HCT®, but plaintiffs fail to plead any facts to establish that

causal link. The Complaint alleges that Mrs. Maxton was prescribed Diovan HCT® and later

developed liver cirrhosis. But plaintiffs make no allegation that Diovan HCT® caused her liver

cirrhosis, or even that Diovan HCT® can cause liver cirrhosis generally. See Compl. ¶¶ 27-29.

        The Complaint’s only allegations concerning the cause of her alleged injury involve the

FDA’s reporting that certain generic versions of valsartan-containing medications manufactured

by other companies were recalled for containing one of two carcinogenic nitrosamine



6The requirement that plaintiffs actually plead that Mrs. Maxton’s pharmacy provided her
NPC’s Diovan HCT is not just academic: at least eleven other generic pharmaceutical
companies have been authorized by FDA to sell valsartan combined with hydrochlorothiazide.
See U.S. Food and Drug Administration, Drugs@FDA: FDA-Approved Drugs, Search Results
for valsartan (Ex. 2) (listing ANDA holders for generic versions of combined valsartan and
hydrochlorothiazide medications).


                                                  8
 Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 9 of 16 Page ID #53



contaminants, NDMA or NDEA. See Compl. ¶¶ 30-32 (referring to, without citation, FDA

announces voluntary recall of several medicines containing valsartan following detection of an

impurity, U.S. Food and Drug Administration, https://www.fda.gov/news-events/press-

announcements/fda-announces-voluntary-recall-several-medicines-containing-valsartan-

following-detection-impurity (July 13, 2018)). Plaintiffs, however, do not allege that NPC’s

Diovan HCT® has ever been found to contain NDMA or NDEA. Nor do they allege that any of

NPC’s Diovan HCT® was recalled for NDMA or NDEA contamination. In fact, Diovan HCT®

has not been among the valsartan HCT medicines that FDA recalled, as referred to in paragraph

31 of their Complaint. See FDA’s ARBs Recall List (Ex. 1). Nor does the Complaint allege in

paragraphs 30 to 32 (or elsewhere) that the nitrosamines found in some generic valsartan HCT

cause liver cirrhosis. The paragraphs only allege that NDMA and NDEA are thought to cause

cancer, which is not the injury of which Mrs. Maxton complains. Because plaintiffs fail to

adequately plead causation, each count of the Complaint fails to withstand scrutiny under Rule

12(b)(6).


              i. Count I: Strict Liability; Plaintiffs’ Recite the Elements of Strict Liability
                 Without Alleging Specific Facts Supporting the Count.

        Under Illinois law, “a plaintiff may proceed under two separate theories to prove that a

product is ‘unreasonably dangerous’: (1) existence of a design or manufacturing defect, or (2)

failure of the manufacturer to adequately warn consumers of the product’s dangers.” Tillman v.

Taro Pharm. Indus. Ltd., No. 10-CV-04202, 2011 WL 3704762, at *3 (N.D. Ill. Aug. 17, 2011)

(citing Lamkin v. Tower, 138 Ill. 2d 510, 528, 563 N.E.2d 449 (1990)). The Complaint fails to

allege necessary facts for either theory of strict liability.

        In Tillman, the court dismissed a plaintiff’s strict liability design defect and failure to

warn claims because they were mere recitations of the elements of those causes of action. See


                                                    9
 Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 10 of 16 Page ID #54



2011 WL 3704762 at *3-4. For the design defect claim, the plaintiff alleged that the defendant’s

prescription medication Carbamazepine was defective in design when it left the defendant’s

hands and that the defendant “did not perform adequate testing on Carbamazepine before putting

it in the market.” Id. at *4. The plaintiff further alleged that “Carbamazepine was defective in

design because, when the Carbamazepine left the defendant’s hands, ‘the foreseeable risks

exceeded the benefits associated with the design and formulation of the drug.’” Id. (citation

omitted). The plaintiff claimed that “Carbamazepine was unreasonably dangerous because it

was ‘more dangerous than alternative drugs available for the treatment of epilepsy or bi-polar

mania’ and that there were ‘safer alternative medications’ available.” Id. (citation omitted).

With respect to her claim that the drug was defective because it was not accompanied by

adequate warnings, the plaintiff alleged that the defendant failed to “‘report the true and accurate

risk of [Steven-Johnson Syndrome] to the Plaintiff’s physician, the medical community and the

Plaintiff’” and that the defendant “‘regularly represented in its advertising and promotional

messages to said individuals that the risk of SJS and severe cutaneous reactions associated with

exposure to Carbamazepine was minimal when in fact it was significantly greater.’” Id. (citation

omitted). The Court dismissed the plaintiff’s product-liability claims, finding that the plaintiff

had not met her pleading burden because she had included “only formulaic recitations of the

elements of her cause of action” and had “fail[ed] to allege specific facts” supporting her

allegations. Id.

       The Maxton plaintiffs’ allegations are even more formulaic and less specific than those

that the court found deficient in Tillman, with the exception of the specific, but wholly

immaterial, allegations plaintiffs make about the nitrosamine contamination of recalled lots of

generic manufacturers’ valsartan HCT. Plaintiffs fail to tie Mrs. Maxton’s injuries to any design




                                                 10
 Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 11 of 16 Page ID #55



or manufacturing defect in NPC’s Diovan HCT®. Plaintiffs merely allege a number of empty

legal conclusions: that “Diovan HCT manufactured by the Defendants were [sic] defective and

unreasonably dangerous to foreseeable consumers, including Plaintiff Lisa Maxton,” Compl.

¶ 49, that “Defendants’ Diovan HCT was manufactured in an unsafe, defective and inherently

dangerous condition, which was dangerous to users, including Plaintiff Lisa Maxton,” id. at ¶ 53,

and that “[f]easible alternative designs existed that were capable of treating Plaintiff Lisa

Maxton’s conditions, while decreasing the risk of liver injuries.” Id. at ¶ 71. Plaintiffs fail to

allege that NPC’s Diovan HCT® has NDMA or NDEA impurities, or that NDMA or NDEA can

cause liver cirrhosis. As a result, plaintiffs fail to plead a cognizable manufacturing defect strict

liability claim under Illinois law. Nor have they alleged that NPC was aware of any

contamination of Diovan HCT® with NDMA or NDEA and failed to warn about such

contamination. Accordingly, they fail to allege facts that would give rise to any duty to warn on

the part of NPC.

       Plaintiffs’ allegations also are devoid of any facts explaining how the NPC Diovan HCT®

was defective, why Diovan HCT® posed a risk of serious injury or death or what warnings NPC

should have provided. Their alleged “facts” are merely legal conclusions or elements of the

cause of action and are appropriately disregarded on a motion to dismiss. See McCauley, 671

F.3d at 617. All that remains is an implied allegation that NPC’s Diovan HCT® somehow

injured Mrs. Maxton and conclusory allegations of an unspecified defect or lack of unspecific

warning – neither of which is enough to “nudge[] their claims across the line from conceivable to

plausible,” and so “their [claim] must be dismissed.” Twombly, 550 U.S. at 547.


             ii. Count II: Negligence; Plaintiffs’ Negligence Count Duplicates Their Invalid
                 Strict Liability Count.




                                                 11
 Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 12 of 16 Page ID #56



        Plaintiffs’ negligence claim is duplicative of their strict liability claim because the

negligence claim is premised entirely on conclusory allegations concerning NPC’s marketing,

design, manufacturing, distributing, and selling of Diovan HCT ® and associated warnings.

Compare, e.g., Compl. ¶ 71 (alleging that Defendants are strictly liable because “Defendants

failed to properly market, design, manufacture, distribute, supply and sell Diovan HCT” and

“failed to warn and place adequate warnings and instructions on Diovan HCT”) with id. at ¶ 80

(alleging that Defendants are negligent for the “manufacturing, designing, labeling, marketing,

distributing, supplying, selling and/or placing into the stream of commerce Diovan HCT”). For

the same reasons plaintiffs’ strict liability claim fails, plaintiffs’ negligence claim likewise fails.

See In re Yasmin & Yaz (Drospirenone) Mktg., Sales Practices & Prods. Liab. Litig., MDL No.

2100, 2015 WL 7272766, at *5 (S.D. Ill. Nov. 18, 2015) (granting judgment on the pleadings on

negligence, fraud, and breach of express warranty claims because they were “all premised on

alleged misrepresentations or inaccuracies in [the drug’s] labeling” and the same fatal flaw in the

strict liability claim applied to these claims); Griffin v. Medtronic, Inc., No. 17 CV 927, 2017

WL 4417821, at *4 (N.D. Ill. Oct. 5, 2017) (dismissing negligence premised on strict liability

claim that was also dismissed).


             iii. Count III: Loss of Consortium; Plaintiff’s Loss of Consortium Claim Is
                  Derivative of Plaintiffs’ Invalid Substantive Claims.

        Mr. Maxton makes a claim for loss of consortium. See Compl. Count III. His claim is

entirely derivative of Counts I and II, and therefore should be dismissed for the same reasons as

those counts. See Pierce v. Chicago Rail Link, L.L.C., No. 03 C 7524, 2005 WL 599980, at *15

(N.D. Ill. Mar. 15, 2005) (“A loss of consortium claim is derivative in nature, thus its viability

depends on the success of the injured spouse’s claims.”).




                                                   12
 Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 13 of 16 Page ID #57



       C.      Paragraphs 30-32 Bear “No Possible Relation or Logical Connection” to
               Plaintiffs’ Claims and Should Be Stricken.

       The Court should strike the allegations contained in paragraphs 30-32 of the Complaint

because they have no bearing on plaintiffs’ claims against NPC. The paragraphs are entirely

unrelated to NPC, Diovan HCT®, or liver cirrhosis. There is no reference to any of those words

in these paragraphs. Instead, paragraphs 30-32 contain immaterial and impertinent allegations

about other companies’ generic products related to foreign manufacturing processes. Plaintiffs

allege only that FDA has reported the recalls of other manufacturers’ valsartan medications

because of the presence of carcinogenic impurities. This allegation is immaterial because NPC

has not recalled its Diovan HCT®. As such, there is no allegation that NPC’s Diovan HCT® has

been recalled, and Mrs. Maxton does not allege that she has cancer from taking Diovan HCT®.

The existence of recalls of other manufacturers’ generic valsartan HCT due to concern about the

potential for carcinogenicity is immaterial to plaintiffs’ claim that Mrs. Maxton’s cirrhosis of the

liver is somehow connected to her use of NPC’s Diovan HCT®.

       “Rule 12(f) provides that a district court ‘may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter,’” such as those in

paragraphs 30-32 of the Complaint. See Delta Consulting Grp., Inc. v. R. Randle Const., Inc.,

554 F.3d 1133, 1141 (7th Cir. 2009) (quoting Fed. R. Civ. P. 12(f)). See also Heller Fin., Inc. v.

Midwhey Powder, 883 F.2d 1286, 1294 (7th Cir. 1989) (stating that motions to strike serve to

expedite litigation by removing “unnecessary clutter from the case”). Motions to strike are

appropriate where “the challenged allegations have no possible relation or logical connection to

the subject matter of the controversy and may cause some form of significant prejudice to one or

more of the parties to the action” if not stricken. See Haley, 2016 WL 5394389, at *1-2 (citing

5C Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1382 (3d ed.)). See



                                                 13
 Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 14 of 16 Page ID #58



also Talbot v. Robert Matthews Distrib. Co., 961 F.2d 654, 664 (7th Cir. 1992) (allegations may

be stricken if matter bears no possible relation to controversy). Federal courts have stricken

allegations in a complaint that attempt to apply unrelated conduct of others to a named

defendant. See, e.g., Bloom v. Shalom, No. CIV. 13-1442, 2014 WL 356624, at *4 (W.D. Pa.

Jan. 31, 2014) (granting defendant’s motion to strike because “several of the allegations are

impertinent and scandalous in that they name specific persons who have no connection to the

claims set forth by Plaintiff and only serve to disparage such persons and appear to have no

proper purpose in this action other than to embarrass such persons and Defendant”); Patrick

Collins, Inc. v. Bolinger, No. 112-CV-01136-SEB-MJD, 2013 WL 12291915, at *1 (S.D. Ind.

Oct. 28, 2013) (striking allegations about sanctions in BitTorrent copyright infringement case

because “Plaintiff ha[d] no connection whatsoever to any of the attorneys or entities” that were

sanctioned and “any attempt to claim or infer otherwise is blatantly false”).

       These unrelated contamination allegations in plaintiffs’ Complaint “have no possible

relation or logical connection to the subject matter of the controversy,” Haley, 2016 WL

5394389, at *1-2, and should be stricken in accordance with Rule 12(f) to “remove unnecessary

clutter,” to prevent unnecessary expenditures of time and money litigating spurious issues, and

avoid unfair prejudice to defendants, Heller, 883 F.2d at 1294.


IV.    Conclusion

       For the foregoing reasons, the Court should grant NPC’s Motion to Dismiss without

prejudice, or in the alternative, Motion to Strike Paragraphs 30-32 of Plaintiffs’ Complaint.




                                                14
 Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 15 of 16 Page ID #59



Dated: April 2, 2020               Respectfully submitted,

                                   By: /s/ Charles J. Swartwout
                                   Charles J. Swartwout, # 061906655000
                                   West Main Street
                                   P.O. Box 23560
                                   Belleville, IL 62223-0560
                                   (618) 277-9000
                                   Fax: (618) 277-4594
                                   cswartwout@boylebrasher.com

                                   Robert E. Johnston, Esq. (Pro Hac Vice
                                   application forthcoming)
                                   Donald R. McMinn, Esq. (Pro Hac Vice
                                   application forthcoming)
                                   Andrew L. Reissaus, Esq. (Pro Hac Vice
                                   application forthcoming)
                                   Hollingsworth LLP
                                   1350 I Street Northwest
                                   Washington, District of Columbia 20005
                                   (202) 898-5800

                                   Counsel for Defendant Novartis
                                   Pharmaceuticals Corporation




                                     15
 Case 3:20-cv-00327-RJD Document 3 Filed 04/02/20 Page 16 of 16 Page ID #60



                                 CERTIFICATE OF SERVICE

       I certify that on this 2nd day of April 2020, I electronically transmitted the foregoing

document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice

of Electronic Filing to the following CM/ECF registrants:

       Michael P. Murphy
       FREEARK, HARVEY & MENDILLO, P.C.
       115 W. Washington Street, P.O. Box 546
       Belleville, IL 62222-0546
       mmurphy@freeark.com

       Attorney for Plaintiffs




                                              s/ Charles J. Swartwout




                                                16
